On March 21, 1934 opinion was handed down by this court in which judgment against A.D. Jones, Lem Betts and Bob Henson was affirmed, conviction of each of them having been for transportation of intoxicating liquor, with punishment of one year against each.
On April 3d a motion for rehearing was filed in behalf of all three appellants. At this time there is on file an affidavit of A.D. Jones requesting that his motion for rehearing be dismissed and that mandate be issue at once in order that his sentence might begin to run.
Upon such request the motion for rehearing as to said Jones is ordered dismissed, and the clerk is directed to issue at once mandate on the original judgment of affirmance as to said Jones.
Dismissed as to appellant Jones.
                ON FURTHER MOTION FOR REHEARING.